             Case 21-10849-CSS         Doc 65-1     Filed 09/09/21    Page 1 of 2




                               CERTIFICATE OF SERVICE

        I, Daniel A. O’Brien, hereby certify that on the 9th day of September 2021, a true and
correct copy of Objection to the Involuntary Petitioners to Motion of the Alleged Debtor Pursuant
to Sections 303 and 305 of the Bankruptcy Code for Dismissal of, or Abstention From, the
Involuntary Bankruptcy Petition was served on the parties below in the manner(s) indicated.



                                                    /s/ Daniel A. O’Brien, Esq. _
                                                    Daniel A. O’Brien (No. 4897)


Via Hand Delivery

United States Department of Justice
Office of the United States Trustee
844 King Street, Suite 2207
Lockbox #35
Wilmington, DE 19801

Marcy J. McLaughlin Smith
TROUTMAN PEPPER HAMILTON
SANDERS LLP
Hercules Plaza, Suite 5100
1313 N. Market Street
Wilmington, Delaware 19801

Counsel for Park Place Development Primary, LLC

Daniel J. DeFranceschi
Russell C. Silberglied
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
920 North King Street
Wilmington, Delaware 19801

Counsel for Gilbane Residential Construction LLC

Laura Davis Jones
PACHULSKI STANG ZIEHL & JONES LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
             Case 21-10849-CSS         Doc 65-1    Filed 09/09/21   Page 2 of 2




Counsel for Malayan Banking Berhad,
New York Branch, as Administrative Agent for
Malayan Banking Berhad, London Branch, Intesa
Sanpaolo S.P.A., New York Branch, Warba Bank
K.S.C.P., and 45 Park Place Investments, LLC


Via First Class U.S. Mail

Gary L. Kaplan
Matthew D. Parrott
Andrew M. Minear
FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
One New York Plaza
New York, NY 10004
Telephone: (212) 859-8000
Facsimile: (212) 859-4000

Counsel for Malayan Banking Berhad,
New York Branch, as Administrative Agent for
Malayan Banking Berhad, London Branch, Intesa
Sanpaolo S.P.A., New York Branch, Warba Bank
K.S.C.P., and 45 Park Place Investments, LLC

Gary W. Marsh
TROUTMAN PEPPER HAMILTON
SANDERS LLP
600 Peachtree Street, NE, Suite 3000
Atlanta, GA 30308

Counsel for Park Place Development Primary, LLC

Brett D. Goodman
TROUTMAN PEPPER HAMILTON
SANDERS LLP
875 Third Avenue
New York, NY 10022

Counsel for Park Place Development Primary, LLC


Brian M. Streicher
ERNSTROM & DRESTE, LLP
925 Clinton Square
Rochester, New York 14604

Counsel for Gilbane Residential Construction LLC
